Citation Nr: 0840347	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  04-38 476	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to a rating higher than 30 percent for bilateral 
pes planus.



ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, had active service from 
July 1991 to November 1991 and from February 1993 to January 
1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in September 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

Bilateral pes planus is manifested by severe impairment 
without marked pronation and extreme tenderness of the 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the Achilles tendons on manipulation.


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent for 
bilateral pes planus have not been met. 38 U.S.C.A. § 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5276 (2008).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.  



Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 
(2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claim, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Also, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43(2008).

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. 
App. 112, 119 (2004).  

The RO provided post-adjudication VCAA notice by letters, 
dated in December 2004, in January 2006, in March 2006, and 
in June 2008.  The notice included the type of evidence 
needed to substantiate the claim for increase, namely, 
evidence that the symptoms had increased and the effect that 
worsening had on employment and daily life.

The veteran was also informed that VA would obtain VA records 
and records from other Federal agencies, and that he could 
submit other records not in the custody of a Federal agency 
such as private medical records or with his authorization VA 
would obtain any such records on his behalf.  The notice 
included the provisions for the effective date of a claim and 
for the degree of disability assignable. and that he could 
submit private medical records or authorize VA to obtain the 
records on his behalf.  He was asked to submit evidence that 
would include evidence in his possession that pertained to 
the claims.  The notice included the provisions for the 
effective date of the claim, the degree of disability 
assignable, and Diagnostic Code criteria under which the 
disability is rated. 

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) 
(identifying evidence to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence); 
of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice 
of the elements of the claim); and of Vazquez-Flores v. 
Peake, 22 Vet. App. 37, 43 (2008) (the Diagnostic Code under 
which the claimant is rated contains criteria that would be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life).

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with 
the requirement that the notice must precede the 
adjudication.  The timing error was cured by content-
complying VCAA notice after which the claim was readjudicated 
as evidenced by the supplemental statement of the case, dated 
in August 2008.  Mayfield v. Nicholson, 499 F. 3d 1317, 1323 
(Fed. Cir. 2007) (timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).



Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran was afforded VA 
examinations and the VA obtained VA records and private 
medical records.

As the veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records 
to obtain, the Board concludes that no further assistance to 
the veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDING AND CONCLUSION

General Rating Principles

A disability rating is determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

VA has a duty to consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 
589, 592-593 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be 
assigned for separate periods of time based on facts found, a 
practice known as "staged ratings," whether it is an initial 
rating case or not.  Fenderson v. West, 12 Vet. App. 119, 
126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505, 510 
(2007).

When rating a disability of the musculoskeletal system, 
functional loss due to pain, weakened movement, fatigability, 
and pain on movement are factors to be considered. 38 C.F.R. 
§§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  Also with any form of arthritis, painful motion is a 
factor to be considered.  38 C.F.R. § 4.59.

Factual Background 

The current claim for increase was received in May 2000.  In 
a rating decision in September 2000, the RO continued the 30 
percent rating for bilateral pes planus under Diagnostic Code 
5276, and the rating is now on appeal.  

On VA examination August 2000, the veteran stated that he was 
able to walk with bearable pain.  He indicated that he 
recently had a cortisone injection in the left heel for 
plantar fasciitis.  It was noted that the veteran had worn 
arch supports, but the supports were not working as well 
because of use. 

On physical examination, there was moderate hypo-pronation 
with loss of the transverse arch and the longitudinal arch.  
He had a bunion on each foot.  Mild calcaneal eversion was 
noted.  The veteran had full range of motion of the ankle. 
The examiner did not elicit any plantar tenderness.  X-rays 
revealed bilateral pes planus without evidence of fracture, 
subluxation, dislocation, joint space narrowing, or other 
abnormality.  



VA records from November 2000 to August 2001 show that 
conservative care for bilateral plantar fasciitis had failed 
and in June 2001 the veteran had surgery to release the left 
plantar fascia and in August 2001 he had a similar procedure 
for the right plantar fascia.  Following each surgery, the RO 
assigned a temporary total rating for a period of 
convalescence, and at the termination of each temporary total 
rating, the RO continued the 30 percent rating. 

On VA examination in September 2002, the veteran complained 
of plantar fascial pain, which was worse with prolonged 
standing or weight bearing, and that his foot and ankle pain 
prevented certain activities such as playing basketball and 
running. It was noted that the veteran worked for a phone 
company and that his job did require that he use a ladder, 
but the majority of the time he was sitting down, and that he 
required the use of corrective shoes for ambulation.  On 
physical examination, the veteran's gait was normal.  There 
were no callosities or breakdown of the feet.  There was some 
limitation of dorsiflexion and plantar flexion with pain.  

VA records disclose that in May 2003 the veteran complained 
of occasional heel pain, but he was functioning better than 
he was before the plantar release surgery. 

On VA examination in January 2005, the veteran stated that 
since his plantar release surgeries he continued to 
experience pain in the anterior aspects of the calcaneus and 
the plantar surface of the feet.  He indicated that he used 
orthopedic inserts in his shoes, but the inserts did not 
relieve the pain. It was noted that the veteran worked full 
time without restriction, but he still had pain, and that he 
could walk two miles on level ground, but he could not play 
sports or run. 

On physical examination, the veteran had a normal gait and he 
was not wearing inserts.    There was moderate pes planus 
with mild inward bowing out of the Achilles tendons and mild 
pronation of the ankles.  Weight bearing was directly over 
the line between the calcaneus and the great toe.  The 
veteran was able to walk on his toes and heels, but the gait 
was antalgic.  There was some limitation of dorsiflexion and 
plantar flexion with pain.  No laxity of the ankles was 
noted.  


There was mild tenderness over the longitudinal arches. There 
was a mild hallux valgus with bunions.  There was pain with 
manipulation of the ankles and with palpation of the plantar 
surface of the calcaneus.  The examiner noted joint function 
of the ankles will be additionally limited by pain, fatigue, 
weakness, and lack of endurance.  The examiner concluded 
that, following repetitive use and flare-ups, the veteran 
would suffer an estimated 10 percent worsening of his 
symptoms, with pain having the major functioning impact.

On VA examination in August 2007, the veteran complained of 
constant pain, but he could walk without restriction and he 
was not limited in his job.  He stated that he was limited in 
his activities such as playing sports and he avoided standing 
more than five minutes.  It was noted that the veteran wore 
inserts, but the inserts not help relieve the pain.  

On physical examination, the veteran walked with a mild 
antalgic gait.  He was wearing inserts in his shoes.  There 
was no abnormal wear of the shoes.  There were calluses 
across the medial aspects of the great toes and the 
metatarsalophalangel joints.  There was moderate pes planus 
and mild inward bowing of the Achilles tendons.  There was no 
pain on manipulation of the feet.  There was pain in the 
longitudinal arch of the feet.  The veteran had mild hallux 
valgus and mild enlargement of the great toe 
metatarsalophalangel joints.  There was no obvious laxity of 
the ankles and there was no edema, swelling, instability, or 
pain with manipulation of the feet. 

Analysis 

Bilateral pes planus is currently rated 30 percent under 38 
C.F.R. § 4.71a, Diagnostic Code 5276.  The criteria for the 
next higher rating, 50 percent, are pronounced impairment 
with marked pronation, extreme tenderness of plantar surfaces 
of the feet, marked inward displacement and severe spasm of 
the Achilles tendon on manipulation, not improved by 
orthopedic shoes or appliances.



As for the rating criteria, the pertinent findings on VA 
examinations have been consistent, namely, moderate 
hypo-pronation with loss of the transverse arch and the 
longitudinal arch and no plantar tenderness (VA examination 
in August 2000); moderate pes planus with mild inward bowing 
out of the Achilles tendons and mild pronation of the ankles 
mild tenderness over the longitudinal arches and pain with 
manipulation of the ankles and with palpation of the plantar 
surface of the calcaneus (VA examination in January 2005); 
and moderate pes planus and mild inward bowing of the 
Achilles tendons, pain in the longitudinal arch of the feet, 
and no pain on manipulation of the feet (VA examination in 
August 2007). 

In the absence of evidence of pronounced impairment, namely, 
marked pronation of the feet, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the Achilles tendon on manipulation, the findings do 
not more nearly approximate or equate to the criteria for a 
50 percent rating under Diagnostic Code 5276, considering 
functional loss due to pain, weakened movement, fatigability, 
and painful motion.  As the preponderance of the evidence is 
against the claim, the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).


ORDER

A rating higher than 30 percent for bilateral pes planus is 
denied.



____________________________________________
George E. Guido, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


